Name: Commission Regulation (EEC) No 3120/84 of 30 October 1984 on the supply of various consignments of cereals to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/28 Official Journal of the European Communities 9 . 11 . 84 COMMISSION REGULATION (EEC) No 3120/84 of 30 October 1984 on die supply of various consignments of cereals to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This' Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89. (4) OJ No L 352, 14. 12. 1982, p. 1 . (j OJ No L 124, 11 . 5. 1984, p. 1 . (&lt;  ) OJ No 106, 30 . 10 . 1962, p . 2553/62. P) OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . 9. 11 . 84 Official Journal of the European Communities No L 292/29 ANNEX I 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30 223) 3 . Place or country of destination : Haiti 4. Products to be mobilized : common wheat flour 5. Total quantity : 2 115 tonnes (2 897 tonnes of common wheat) 6. Number of lots : one (in three parts) :  part A : 850 tonnes  part B : 850 tonnes  part C : 415 tonnes 7. Intervention agency responsible for conducting the procedure : VIB  Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing die product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10. Packaging :  in new bags  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : Part A  450 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 40330 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' Part A  400 tonnes : 'FARINE DE FROMENT / HAITI / PROTOS / 41503 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE' Part B  450 tonnes : 'FARINE DE FROMENT / HAITI / CARITAS / 40334 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' Part B  400 tonnes : 'FARINE DE FROMENT / HAÃ TI / PROTOS / 41505 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE' Part C  415 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 40335 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 292/30 Official Journal of the European Communities 9. 11 . 84 15. Deadline for the submission of tenders : 12 noon on 20 November 1984 16. Shipment period :  part A : 1 to 31 December 1984  part B : 1 to 28 February 1985  part C : 1 to 30 April 1985 17. Security : 12 ECU per tonne 18. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV Postbus 1438 Blaak 16, 3000 BK Rotterdam, Netherlands Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 9 . 11 . 84 Official Journal of the European Communities No L 292/31 ANNEX II 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30 223) 3 . Place or country of destination : Chile 4. Products to be mobilized : common wheat flour 5. Total quantity : 7 300 tonnes (10 000 tonnes of cereals) 6 . Number of lots : two (Lot A : 3 648 tonnes ; Lot B : 3 652 tonnes) 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (tÃ ©lex 24076) 8 . Method of mobilizing die product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 1 80, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging : '  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : A. 1 793 tonnes : 'HARINA DE TRIGO / CHILE / 40434 / VALPARAISO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' A. 1 431 tonnes : 'HARINA DE TRIGO / CHILE / 40436 / TALCAHUANO ! DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G* A. 1 89 tonnes : 'HARINA DE TRIGO / CHILE / 40438 / COQUIMBO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' A. 235 tonnes : 'HARINA DE TRIGO / CHILE / 40440 / ANTOFAGASTA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE ! ACCIÃ N DE CARITAS G' B. 1 794 tonnes : 'HARINA DE TRIGO / CHILE / 40435 / VALPARAISO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' B. 1 432 tonnes : 'HARINA DE TRIGO / CHILE / 40437 / TALCAHUANO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' No L 292/32 Official Journal of the European Communities 9 . 11 . 84 B. 1 90 tonnes : . 'HARINA DE TRIGO / CHILE / 40439 / COQUIMBO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' B. 236 tonnes : 'HARINA DE TRIGO / CHILE / 40441 / ANTOFAGASTA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CARITAS G' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for die submission of tenders : 12 noon on 20 November 1984 16. Shipment period : Lot A : 1 to 31 December 1984 ; Lot B : 1 to 31 March 1985 17. Security : 12 ECU per tonne 18. Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438. Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be jebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 292/339 . 11 . 84 Official Journal of the European Communities ANNEX III 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30223) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5 . Total quantity : 1 800 tonnes (3 103 tonnes of cereals) 6 . Number of lots : one (in three parts)  part A : 670 tonnes  part B : 670 tonnes  part C : 460 tonnes 7. Intervention agency responsible for conducting die procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing die product : the Community market 9 . Characteristics of die goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning andpreparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : maximum 1 2 % ash content : maximum 2,3 % of dry matter crude fibre : maximum 1,5 % of dry matter husk content : maximum 0,10 % of dry matter protein content : not less than 12% of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2 - one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : Part A  470 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 40330 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' Part A  200 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / PROTOS / 41502 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 292/34 Official Journal of the European Communities 9 . 11 . 84 Part B  470 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 40331 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' Part B  200 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / PROTOS / 41504 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS ! PORT-AU-PRINCE' Part C  460 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 40335 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU ­ -PRINCE' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for die submission of tenders ; 12 noon on 20 November 1984 1 6. Shipment period :  part A : 1 to 31 December 1984  part B : 1 to 28 February 1985  part C : 1 to 30 April 1985 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  Pr0 forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, 3000 BK Rotterdam, Netherlands